Citation Nr: 9917313	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 13, 1972 to 
December 12, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  In an April 1997 Board decision the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder was denied.

2.  Evidence received since the April 1997 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the April 1997 decision by the 
Board denying service connection for an acquired psychiatric 
disorder is not new and material; the appellant's claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1997, the Board denied entitlement to service 
connection for an acquired psychiatric disorder for two 
reasons.  First, there was no competent evidence that he 
incurred an acquired psychiatric disorder in service or that 
a pre-existing psychiatric disorder was aggravated during 
service.  Second, there was no nexus opinion linking any 
current psychiatric disorder to the incurrence or aggravation 
of an acquired psychiatric disorder during service.  That 
decision was not appealed to the United States Court of 
Appeals for Veterans Claims(Court) and became final.  See 38 
U.S.C.A. § 7104(a).  

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108.  Winters v. West, 12 Vet. App. 203 (1999).  
If new and material evidence has been presented, immediately 
upon reopening the claim VA must determine whether, based 
upon all the evidence of record in support of the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been filled.  Id.

Available to the Board that was of record in April 1997 
included the appellant's service medical records.  The 
appellant entered the service on October 13, 1972.  In early 
November 1972, a memorandum from the Director of the 
Neuropsychiatric Unit of the Naval Hospital at Parris Island 
recommended that he be discharged for reason of unsuitability 
on the basis of mental inaptitude and character and behavior 
disorder.  The appellant had arrived at Parris Island on 
October 10 and was referred to the Neuropsychiatric Unit on 
October 26.  He was reported to have had a very poor 
educational history, been in special education all his life, 
and to have had many emotional difficulties.  After 
psychiatric evaluation, physicians believed that he 
represented a case of mental inaptitude and character and 
behavior disorder, demonstrated by severe educational 
difficulty and severe emotional difficulty.  His intellectual 
assets were limited, and he exhibited a great deal of 
personal immaturity.  In view of these psychiatric findings 
and his performance in training at that time, it was 
determined that he was unsuitable for further military 
service and recommended that he be discharged.  It was 
further stated that the appellant had no mental or physical 
condition which would warrant discharge from the military 
service by reason of physical disability.

Subsequent records, dated in December 1972, noted that the 
appellant had spent a month in the special neuropsychiatric 
unit platoon at the Second Battalion, but was unable to 
adjust to the standards required by the Marine Corps.  A 
Recommendation for Discharge, also dated in December 1972, 
noted that on October 26, 1972, the appellant had been 
interviewed by Neuropsychiatric Unit personnel, who informed 
him that his performance of duty had been below that which 
was required of a Marine Recruit and that if his performance 
did not improve, he could be recommended for an 
administrative discharge.  No improvement had since been 
shown.  Accordingly, a medical officer determined that the 
appellant had been found physically qualified for separation 
from active duty, stating that no defects had been noted 
which would disqualify him for the performance of his duties 
or entitle him to disability benefits from the Naval Service, 
nor had he suffered any injuries or illnesses during his 
period of active duty, although he had been afforded 
neuropsychiatric treatment.  It was further reported that he 
had not completed recruit training and that his condition had 
existed prior to entry into naval service and had not been 
aggravated by service.

A VA disability evaluation examination report in August 1993 
noted a history of service in the Marines for only one month 
and 29 days, with subsequent discharge for reasons that were 
not clear to the appellant.  The pertinent diagnosis was 
history of psychiatric problems of uncertain type.

Letters from Charles L. Roach, M.D., Charles J. Meyers, and 
Mrs. Lois Calupietro dated in March 1994 all report that the 
appellant had a history of psychiatric problems.

An extensive VA psychological evaluation was provided the 
appellant in October 1995.  The diagnosis was probable 
alcohol abuse and primary narcissistic personality disorder.

A VA hospital summary, dated in October 1995, noted that the 
appellant had been admitted with complaints of suicidal 
thoughts and depression with headache.  The diagnosis was 
depression with psychotic features and Cluster B personality 
disorder.

A psychotherapy clinical interview report in November 1995 
included in the assessment that the appellant had reported 
auditory hallucinations, but that there was no evidence that 
he was hallucinating during the interview.  Suicidal ideation 
was present, but he was not homicidal.  It was planned to 
enroll him in outpatient treatment.

The appellant was again admitted to a VA hospital in December 
1995 with complaints of suicidal ideation.  The diagnosis was 
major depression, with Cluster B personality disorder.

A February 1996 hospital summary noted that the appellant was 
employed as a construction worker and receiving Social 
Security disability benefits.  The diagnosis was depression.

VA outpatient treatment notes in March 1996 noted diagnoses 
of dysthymic disorder.

During a March 1997 Board hearing, the appellant stated that 
he had had no psychiatric problems before entering the 
Marines, but that very shortly after his discharge, he had 
been treated extensively at several private and state 
hospitals for schizophrenia, paranoia, and manic depression.  
He stated that he had also been treated at the VA Medical 
Center in Memphis for major depression, schizophrenia, 
paranoia, suicidal impulses, and a borderline personality 
disorder.

Based on the foregoing evidence, the Board denied the 
appellant's claim in April 1997 because there was no definite 
diagnosis of acquired psychiatric disorder in service, and 
there was no clinical opinion linking any current acquired 
psychiatric disorder to service.

Evidence received since the last final Board decision 
includes pre-service hospital records; a letter from 
Northwestern Memorial Hospital received by the RO in May 
1998; Illinois Masonic Medical Center records dated from 
April 1988; Lakeshore Mental Health Institute records dated 
from November to December 1997; VAMC records dated from 
January to March 1998; and various statements submitted by 
the appellant.

The pre-service hospital records include an August 1963 
medical case report; a September 1963 psychiatric report; a 
June 1964 St. Louis Children's Hospital report; a September 
1964 University of Illinois progress report; and a November 
1964 Baptists Children's Home report.  These records 
cumulatively show that, while the appellant had organic brain 
damage, he was not mentally defective or psychotic.  

The Northwestern Memorial Hospital indicated that the 
appellant's records were unavailable.

The Illinois Masonic Medical Center records dated from April 
1988 note that he was diagnosed with schizophrenia.

The Lakeshore Mental Health Institute records dated from 
November to December 1997 note that he was diagnosed with 
schizoaffective disorder.  In a November 1997 report, the 
examiner noted that the appellant experienced these problems 
since service.

The VAMC outpatient records dated from January to March 1998 
showed that he was diagnosed with paranoid schizophrenia.

The appellant contends in his various statements that his 
currently diagnosed psychiatric disorder was incurred or 
aggravated by his military service.  Significantly, however, 
after carefully considering the evidence submitted since the 
last final Board decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  For example, these newer records 
document treatment for the appellant's symptoms many years 
after service, but they do not contain an opinion addressing 
either the etiology of any current disability, or whether any 
current psychiatric disability was incurred or aggravated in 
service.  Although a November 1997 report an examining 
physician from the Lakeshore Mental Health Institute noted by 
history that the appellant experienced problems since 
service, the examiner did not indicate that any current 
disability was related to complaints manifested in service or 
thereafter.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Moreover, the history noted was simply based on the 
appellant's own report, and the Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

As the evidence submitted since April 1997 is not competent 
evidence linking any current psychiatric disability to 
service, the evidence is not so significant that it must be 
considered in order to fairly decide the issue whether the 
appellant's current disability was incurred or aggravated 
inservice.  Hence, this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, new and material evidence has not been 
submitted and the claim must be denied. 

In reaching this decision the Board acknowledges that the 
appellant has suggested that his current acquired psychiatric 
disorder is due to service.  The appellant, however, as a lay 
person is not competent to offer an opinion concerning the 
etiology of any current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, his opinion is insufficient to 
reopen this claim.  Thus, the benefit sought on appeal is 
denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER
 
New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

